Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s election of Group I in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 54, 59, & 60 (all method claims) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is indefinite given a comprising language followed by a narrowing term (sole). The claim comprises what it wants to exclude, an excipient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 41-53 & 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Koltun et al., 2010, “Preclinical Comparison of Intravenous Melphalan Pharmacokinetics Administered in Formulations Containing either (SEB)7m-/3-cyclodextrin or a Co-solvent Systems,” Biopharm. Drug Dispos., 31:450-454 and/or 
Ma (I) et al., 2000, “Comparative Effects of (SBE)7m-p-CD and HP-p-CD on the Stability of Two Anti-neoplastic Agents, Melphalan and Carmustine,” Journal of Pharmaceutical Sciences, 89(2):275-287 and/or 
Ma (II) et al., 1999, “New injectable melphalan formulations utilizing (SBE)7m-p-CD or HP-p-CD,” International Journal of Pharmaceutics, 189:227-234
in view of
Levensohn et al, US 2004/0097421 and 
Malin Wickstrom, Preclinical Studies of the Melphalan Prodrug J1 for Cancer Therapy, ACTA UNIVERSITATIS UPSALIENSIS UPPSALA (2007), Ramsey, et al, US 2004/0034099 and
Inghelbrecht, et al US 2014/0038996 and Baheti, et al, “Excipients used in lyophilization of small molecules,” J. Excipients and Food Chem. 1 (1) 2010, pages 41-54.

All references are from Applicant’s submitted IDS in previous office actions and in a newly submitted IDS.

The instant invention is drawn to a lyophilized pharmaceutical preparation which is directly soluble in a physiologically acceptable aqueous solution, comprising (i) melphalan flufenamide or a pharmaceutically acceptable salt thereof and (ii) one or more of p-cyclodextrin, a-cyclodextrin, hydroxypropyl-p-cyclodextrin, and sulfobutylether-p-cyclodextrin.

Kolton and Ma (I) and (II) teach Melphalan, a non-prodrug form of Melphalan flufenamide hydrochloride (J1) in combination with SBE-beta-CD. Kolton teaches “Melphalan is an antineoplastic agent that exhibits marginal solubility (an intrinsic solubility of 3.11 mg/ml) [1] and rapid, pH dependent degradation in aqueous solution. The current commercial formulation 

In the conclusion, Koltun states, ‘[t]he potential for modified cyclodextrins to form inclusion complexes with melphalan and therefore overcome issues of solubility and stability in drug formulation, as well as eliminate poorly tolerated solvents, has been described previously [1,2,8].” Note that the sentence concludes with references to the same teaching. Lastly, the Koltun states,  The use of (SBE)7m-/J-CD in the intravenous formulation of melphalan 

Ma (I) and Ma (II) teach the benefits of combining melphalan with (SBE)7m-beta-CD, see abstract and conclusion of Ma (I). Though Ma (I) was a comparative study for stability, Ma (II) states, “[t]he objective of this work was to evaluate the potential of using (SBE)7m-beta-CD and HP-P-CD as enabling excipients to improve on the current melphalan injectable formulation. Melphalan is an anti-neoplastic agent formulated for parenteral use as a sterile, non-pyrogenic, freeze-dried powder. It is marketed by Glaxo-Wellcome as ALKERAN® for Injection (Alkeran). A major concern with melphalan therapy, other than its intrinsic cytotoxicity and biocompatibility, arises from its marginal aqueous solubility and chemical stability; thus, co-solvents are used in the current two-vial formulation. Because of the two-vial system, the product is also inconvenient to use. Two approaches to improve melphalan’s formulation utilizing cyclodextrins, including the use of aqueous (SBE)7m-beta-CD or HP-P-CD solutions as the reconstitution diluents, and/or the use of (SBE)7m-beta-CD as a freeze-drying excipient in a melphalan formulation, are presented. Results showed that, when the cyclodextrins were used as diluents, the use of organic co-solvents can be eliminated and the shelf-life of the reconstituted melphalan greatly enhanced. When the freeze-dried melphalan/(SBE)7m-beta-CD formulation was prepared, the formulation was found to be stable; and a simplified one-vial 1:1 and kc values from an earlier study agreed reasonably well with the experimental results. This implies that knowing K1:1 and kc could assist in the rational design of formulations containing the cyclodextrins. A freeze-dried melphalan/ (SBE)7m-beta-CD formulation was successfully prepared and was found to be very stable over a period of 1 year. This formulation approach simplifies the two-vial delivery system to a one-vial system as well as having the other advantages noted in this work.”



The difference between what is taught by the prior art and that instantly claimed is that while Kulton and Ma (I) and (II) teaches Melphalan, these three references do not teach Melphalan flufenamide, or J1.

Wickstrom teaches a “novel alkylating prodrug J1: diagnosis directed activity profile ex vivo and combination analyses in vitro,” see title. In the summary of the article, one finds, “The dipeptide J1 acts as a prodrug of melphalan with a significant increased potency in vitro resulting from activation by cellular aminopeptidases.” Wickstrom also states, “[t]he prodrug J1 expressed approximately 50- to 100-fold higher potency but similar activity profile as that of its metabolite, melphalan.” Wickstrom also states:
“J1 may thus be considered as a prodrug of melphalan, activated through the action of aminopeptidases [10], which may provide an attractive cancer target since the activity of several aminopeptidases is elevated in plasma and effusions from cancer patients [11–13],” and
“This study was undertaken to characterize the diagnosis-directed activity profile of J1 and to evaluate potential synergistic drug combinations to support the design of further clinical evaluation of the prodrug,” and
“The prodrug J1 has advantage over Melphalan in that it provides more efficient intracellular delivery of Melphalan, depending on the activity of hydrolytic enzymes [10]. Thus it is anticipated that the activity profile of J1 and Melphalan in various tumor and normal cells is 
“It has previously been shown that J1 is a prodrug of Melphalan relying on hydrolytic activation by aminopeptidases [10],” and the reference goes on to specifically name J1, Melphalan flufenamide as a prodrug of Melphalan.

Levensohn et al also discloses the instant Melpahlan and J1 species as exemplified in paragraph [124], where the species have the same anti-cancer activity. Levensohn et al also teaches HCL salts of the compound. 
 
Ramsey et al discloses Melphalan in combination with sucrose, in a dry form (tablet), see paragraph [0009].

Inghelbrecht et al teaches sucrose is a good cryoprotectant or lyoprotectant, as well as an isotonizing agent, see [0075] and [0152]. Melphalan is also taught as a drug to be used in the invention. 

Baheti, et al teaches sucrose, among others such as glucose and dextrose (same chemical entity), as a common excipient and bulking agent in lyophilized compositions, see page 46, both the Figure 5 and the sentence citing reference 21, and Table 2. Further, for powders for injection, Table 3 recites sucrose numerous times for intramuscular, intravenous, glucose, sucrose, lactose, trehalose and dextran (21), see page 46.

It would have been obvious to one of ordinary skill in the art to substitute J1 for Melphalan as taught by the references of Wickstrom and Levensohn, and in combination with the cyclodextrins claimed from the references of Koltun and Ma (I) and (II).  One would have been motivated to combine as J1 is a prodrug, and has superior properties over its metabolite, Melphalan, and also has superior stability and solubility conferred by the cyclodextrin. One would have had a reasonable expectation of success in using cyclodextrins claimed to increase solubility of an already insoluble compound, which is problematic in administration, as taught by Ma. Sucrose was added to the rejection as Applicants have already shown than sucrose was superior as an excipient for J1 and Melphalan, and given that the specification teaches that comprising means, “at least one excipient selected from the group comprising a polysorbate;
a polyethylene glycol; p-cyclodextrin; a-cyclodextrin; hydroxypropyl- pcyclodextrin; sulfobutylether-beta-cyclodextrin; lactose; benzyl alcohol; disodium succinate; propylene glycol; Cremophor EL; Dimethyl sulfoxide; D-mannitol; Trehalose; Sucrose and an amino acid is added to the melphalan flufenamide solution,” see page 4 of the specification, indicates the composition may contain other excipients inclusive of method of use and making, and not just the product. Further, a composition lyophilized with glucose and then reconstituted with an 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, J1 is a prodrug of Melphalan which has better stability and longer half-life in an aqueous environment. Further, one would be motivated to use J1 to begin with given the compound’s superior stability in water, and better handling and stability in reconstituting from a lyophilized composition prior to administration. Further, common laboratory knowledge of excipients to use that have a long track record of use, are found in the Baheti reference, and would be of judicious selection, if not something one would screen for the best excipient, or combination thereof.  

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the final product in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-53 & 55-58, claims drawn to products, are rejected on the ground of nonstatutory double patenting as being unpatentable over the products and compositions of
Claims 1-22 of U.S. Patent No. 10/285,946,
Claims 1-16 of U.S. Patent No. 10/322,182,
Claims 1-16 of U.S. Patent No. 10/869,928,
And method claims of
Claims 1-21 of U.S. Patent No. 10/543,274,
Claims 1-34 of U.S. Patent No. 10/285,974
Although the claims at issue are not identical, they are not patentably distinct from each other because the product claims, in their comprising language, and with the plain meaning of comprising from the specification used as a dictionary, does not disallow the instant 
From the 103 above, t would have been obvious to one of ordinary skill in the art to substitute J1 for Melphalan as taught by the references of Wickstrom and Levensohn, and in combination with the cyclodextrins claimed from the references of Koltun and Ma (I) and (II).  One would have been motivated to combine as J1 is a prodrug, and has superior properties over its metabolite, Melphalan, and also has superior stability and solubility conferred by the cyclodextrin. One would have had a reasonable expectation of success in using cyclodextrins claimed to increase solubility of an already insoluble compound, which is problematic in administration, as taught by Ma. Sucrose was added to the rejection as Applicants have already shown than sucrose was superior as an excipient for J1 and Melphalan, and given that the specification teaches that comprising means, “at least one excipient selected from the group comprising a polysorbate; a polyethylene glycol; p-cyclodextrin; a-cyclodextrin; hydroxypropyl- pcyclodextrin; sulfobutylether-beta-cyclodextrin; lactose; benzyl alcohol; disodium succinate; propylene glycol; Cremophor EL; Dimethyl sulfoxide; D-mannitol; Trehalose; Sucrose and an amino acid is added to the melphalan flufenamide solution,” see page 4 of the specification, indicates the composition may contain other excipients inclusive of method of use and making, and not just the product. Further, a composition lyophilized with glucose and then reconstituted with an aqueous solvent, also read on a composition that was not lyophilized with glucose, but reconstituted with glucose. Therefore, the composition is obvious over the cited US Patents.

Conclusion
No claims are allowed. Applicants have a few cases pending but with no action on the merits or restrictions applied. ODPs may be forthcoming once an action has been applied.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654